NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                             On Remand from the Supreme Court*
                                 Decided September 22, 2010

                                                Before

                               JOHN L. COFFEY, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐4188

KURT GARBUTT,                                            Petition for Review of
                                  Petitioner,            an Order of the Board of
                                                         Immigration Appeals.
       v.
                                                         No. A036‐991‐429
ERIC H. HOLDER, JR., Attorney
General of the United States,
                              Respondent.



                                            O R D E R

        Kurt Garbutt, a citizen of Belize, was found to be ineligible for cancellation of removal
under  8  U.S.C.  §  1229b(a)(3)  after  an  immigration  judge  determined,  applying  this  courtʹs
precedent in Fernandez v. Mukasey, 544 F.3d 862 (7th Cir. 2008), that his second state conviction
for cocaine possession constituted an aggravated felony, as defined in 8 U.S.C. § 1101(a)(43)(B).
After  the  Board  of  Immigration  Appeals  (BIA)  affirmed  the  order  of  the  judge,  Garbutt


       *
         After examining the briefs and record, we have concluded that oral argument is unnecessary.
See F. R. App. P. 34(a)(2)(C).
No. 08‐4188                                                                                           Page 2

petitioned for review arguing that we should overrule Fernandez.  We declined to do so and
denied  his  petition.    See  Garbutt  v.  Holder,  351  F.  App’x.  106,  110‐11  (7th  Cir.  2009)  (citing
Fernandez and United States v. Pacheco‐Diaz, 506 F.3d 545 (7th Cir. 2007)).  Garbutt subsequently
filed a petition for writ of certiorari with the Supreme Court.  The writ was granted.

       The Supreme Court vacated our judgment and remanded Garbutt’s petition for further
consideration in light of its recent decision in Carachuri‐Rosendo v. Holder, 560 U.S. – , 130 S. Ct.
2577 (2010).  See Garbutt v. Holder, 130 S. Ct. 3460, 3461 (2010).  Pursuant to Circuit Rule 54, we
invited the parties to present their positions as to the action we should take.  Both parties agree
that  we  should  remand  the  case  to  the  BIA  to  revisit  its  denial  of  cancellation  of  removal
because  Carachuri‐Rosendo  effectively  overturned  our  relevant  holdings  in  Fernandez  and
Pacheco‐Diaz.

      We also agree.  Under Carachuri‐Rosendo, Garbutt’s second state possession conviction
may no longer be considered an aggravated felony under 8 U.S.C. § 1101(a)(43)(B) because it
was not based on the fact of a prior conviction.  Thus, he is not ineligible for cancellation of
removal under 8 U.S.C. § 1229b(a)(3).

       Accordingly, the petition for review is GRANTED, and the case is REMANDED to the
BIA for further proceedings consistent with this opinion.